                                                     U.S. Department of Justice

                                                     United States Attorney
                               05/21/2021            Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007

                                                     May 20, 2021
BY ECF
Hon. Katharine H. Parker
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312                                                            05/21/2021

               Re: Williams v. Comm’r of Soc. Sec., No. 20 Civ. 10504 (KHP)

Dear Judge Parker:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) to appeal the Commissioner’s decision to deny his application for Social Security
disability benefits.

               I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time for the Commissioner to file the certified administrative record or otherwise answer the
complaint, from May 21, 2021, to July 20, 2021. The extension is needed because the COVID-19
pandemic has significantly impacted the operations of the Social Security Administration (“SSA”)
and its Office of Appellate Operations (“OAO”) and materially affected its ability to prepare
certified administrative records. As described in the Declaration of Jebby Rasputnis, dated March
17, 2021, beginning in mid-March 2020, the SSA restricted physical access to its physical
buildings. (Rasputnis Decl. ¶ 2.) Since that time, OAO has been working to overhaul, redo, refine,
and streamline its business processes to continue operations remotely. (Rasputnis Decl. ¶ 2.) It has
now reached and surpassed pre-pandemic levels of production of electronic certified
administrative records. (Rasputnis Decl. ¶ 2.) However, while the OAO transitioned to a virtual
process, the number of new cases filed in federal court also increased, creating a significant
backlog that the OAO is still working to address. (Rasputnis Decl. ¶¶ 3-5.)

               The plaintiff consents to this request. This is the Commissioner’s second request
for an extension of time to file the record. The Court previously granted the Commissioner a 60-
day extension to file the record. (Dkt. No. 16.)
                                                                        Page 2


      I thank the Court for its consideration of this request.

                                     Respectfully,
                                     AUDREY STRAUSS
                                     United States Attorney
                                      /s/ Amanda F. Parsels
                               BY:   AMANDA F. PARSELS
                                     Assistant United States Attorney
                                     Tel.: (212) 637-2780
                                     Email: amanda.parsels@usdoj.gov

cc:   Ann Biddle, Esq.
      Attorney for Plaintiff
